DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-21 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marti et al. (“Marti”, US 2015/0197283 A1) in view of Kawai et al. (“Kawai”, US 2021/0053639 A1). 	1) Regarding claim 1, Marti discloses a vehicle (¶0024 with reference to Fig. 1 with regard to a conventional land vehicle; and/or ¶0022 with reference to Figs. 13A-E with regard to a two-wheel vehicle) comprising: 	as per the limitation a display configured to output visual type alarm information; and a sound output device configured to output audible type alarm information. 	Marti discloses, in ¶0051, the use of visual indication along with  to assist in providing alerts to a driver. 	Kawai discloses, in ¶0017; ¶0048; Figs. 1-2, the concept of using a display device and a sound output device to communicate information to a driver.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a display device and a sound output device to communicate information to a driver as taught by Marti, with the motivation to enhance the notification features of the system. 	As per the limitations: 	 a vibration generator mounted in a driver's seat and configured to output haptic-type alarm information by generating vibration (Marti: ¶0031; also see Kawai: ¶0016); 	a sound input device configured to receive a sound (Marti discloses, in ¶0033, the concept of determining a driver is distracted by detecting the driver talking. Kawai discloses, in ¶0015, the use of a microphone to detect driver utterance information. Thus, it would have been obvious to a person of ordinary skill in the art to incorporate the use of a microphone to detect talking by the driver, with the motivation to enhance the talking detection features of the system); and 	a controller configured to determine whether a driver is in an utterance state based on sound information about the sound received by the sound input device (Marti: ¶0033; Fig. 2: controller 116; also see Kawai: ¶-0015; Fig. 1: control device 5). 	As pe the limitation determine a visual type and a haptic-type as an alarm type when it is determined that the driver is in the utterance state. 	Marti discloses, in ¶0033-35, the concept of detecting talk to actuate actuators to indicate alert conditions. Notice that the actuation includes haptic (abstract; ¶0024; Fig. 1) and visual (¶0051). 	Kawai discloses, in ¶0025; ¶0039; Fig. 3: steps S1, S11-13 and S30, the concept of actuation of the sound output device and the display device. Notice that the sound output device also involves vibration (¶0016).  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate actuation of haptic and visual when talking indicating the driver distracted is detected and alert condition is determined (see, Marti: Figs. 3-4A-D), with the motivation to enhance the notification features of the system. 	As per the limitation determine a visual type, a haptic-type, and an audible type as the alarm type when it is determined that the driver is not in the utterance state. 	Kawai discloses and illustrates, in ¶0050; ¶0056-60Fig. 3: steps S1-2, S21, S21 and S30, the concept of providing actuation of the display device and the sound output device (notice the sound output device provides vibration (¶0016) and sound (¶0015 ) when a driver is not in utterance state. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate visual, haptic and audible notifications when a driver is not in utterance state, with the motivation to enhance the notification features of the system. 	2) Regarding claim 12, Marti and Kawai teach wherein the controller is configured to determine whether a function of outputting an audio signal through the sound output device is performed when outputting the audible type alarm information, control a cancellation of the audio signal when it is determined that the function is being performed, and output the audible type alarm information through the sound output device (Kawai: ¶0015-16).
Claim(s) 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Kawai, and in further view of Agnew et al. (“Agnew”, US 2018/0268695 A1) and Kiuchi (US 2009/0243880 A1). 	1) Regarding claim 2, as per the limitation wherein the controller is configured to determine a reference alarm level as an alarm level when it is determined that the driver is not in the utterance state and determine a first alarm level higher than the reference alarm level as the alarm level when it is determined that the driver is in the utterance state. 	Marti discloses, in ¶0033-35, determining a utterance state as a driver distracted state. 	Kawai discloses, in ¶0050-65, the concept determining utterance state and non-utterance state conditions to provide different notifications to a driver.  	Agnew discloses, in ¶0128; ¶0395; ¶0467-469, assigning respective warning levels for detected condition to provide different visual, haptic and/or audible notifications to a driver. Notice that Agnew discloses, in ¶0086, driver talking detection features. 	Kiuchi discloses, in ¶0069, the concept of assigning alarm levels for driver distractions conditions. Notice that the more distracted the driver is with respect to a detected proximate object the higher the alarm level is assigned. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate assigning respective warning levels for detected condition to provide different visual, haptic and/or audible notifications to a driver as taught by Agnew; and further incorporate the concept of assigning alarm levels for driver distractions conditions as taught by Kiuchi, into the system as taught by Marti and Kawai to enable the driver to understand alarm warning level based on the severity of the driver’s attentiveness state, with the motivation to enhance the notification warning level features of the system. 	2) Regarding claim 3, with the consideration of the motivation to combine teachings by Agnew and Kiuchi, in the rejection of claim 2, Marti, Kawai combined with Agnew and Kiuchi teach wherein the controller is configured to determine a reference alarm level as an alarm level (see analysis of the rejection of claim 2 in view of Kiuchi: ¶0069 with regard to the assigning of the level 2) and store it as primary alarm information when it is determined that the driver is not in the utterance state (Kiuchi: ¶0069), and determine a first alarm level higher than the reference alarm level as the alarm level (see analysis of the rejection of claim 2 in view of Kiuchi: ¶0069 with regard to the assigning of the level 3) and store it as the primary alarm information when it is determined that the driver is in the utterance state (Kiuchi: ¶0069). 	3) Regarding claim 4, with the consideration of the motivation to combine teachings by Agnew and Kiuchi, in the rejection of claim 2, Marti, Kawai combined with Agnew and Kiuchi teach wherein the controller is configured to store the first alarm level higher than the reference alarm level as secondary alarm information when it is determined that the driver is in the utterance state (see analysis of the rejection of claim 2 in view of Kiuchi: ¶0069 with regard to the assigning of the level 2 which is higher than level 1), and store a third alarm level higher than a second alarm level as tertiary alarm information ((see analysis of the rejection of claim 2 in view of Kiuchi: ¶0069 with regard to the assigning of the level 3)). 	4) Regarding claim 5, Marti, Kawai, Agnew and Kiuchi teach wherein the controller is configured to store an alarm type of audible type as the secondary alarm information and the tertiary alarm information when storing the secondary alarm information and the tertiary alarm information (Kiuchi: ¶0070). 	5) Regarding claim 6, as per the limitation wherein the controller is configured to transmit the primary alarm information, the secondary alarm information, and the tertiary alarm information to a driver assistance system (Marti: guidance system 100 as shown in Fig. 2 can be interpreted as a driver assistance system). 	Furthermore, Agnew discloses, in ¶0083 with reference to Fig. 1, the concept of inputting driver monitoring detected signals into a control unit with a driving control determination unit (corresponding to a driver assistance system). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of inputting driver monitoring detected signals into a control unit with a driving control determination unit as taught by Agnew, with the motivation to enhance the safety features of the system. 	6) Regarding claim 7, as per the limitation further comprising an obstacle detector, wherein the controller is configured to control to output the primary alarm information, the secondary alarm information, and the tertiary alarm information based on obstacle information detected by the obstacle detector. 	Agnew discloses, in ¶0151, the concept of using object detection devices.  	Kiuchi discloses, in ¶0069 with reference to Fig. 1: element 120, the concept of using object detection to determine alarm level assigning conditions (secondary and tertiary alarm level conditions). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to the concept of using object detection to determine alarm level assigning conditions, with the motivation to enhance the safety features of the system. 	7) Regarding claim 8, as per the limitation wherein the controller is configured to store the first alarm level as the secondary alarm information when it is determined that the driver is not in the utterance state (see analysis of the rejection of claim 4, with regard to Marti discloses, in ¶0033-35, talking as a distracted condition (e.g., unaware of driving condition). In which, Kiuchi discloses, in ¶0069-70, that secondary alarm information involves lighting provided concurrently with sound), and store the second alarm level as the tertiary alarm information (Kiuchi discloses, in ¶0070, that both the second level and the third level have lighting provided concurrently with sound).
Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Kawai, and in further view of Kiuchi.
1) Regarding claim 9, as per the limitation wherein the controller is configured to determine a reference alarm time and store the reference alarm time as primary alarm information when it is determined that the driver is not in the utterance state, and determine a first alarm time longer than the reference alarm time as a first alarm time and store the first alarm time as the primary alarm information when it is determined that the driver is in the utterance state. 	Marti discloses, in ¶0033-35, distinguishing between distracted and un-distracted driver states. One skilled in the art would recognize that assigning distracted state with more importance of urgency to provide notification to a driver than a un-distracted driver with respect to notification important conditions. 	Kiuchi discloses, in ¶0069-70; claim 5, the concept of assigning type alarm based on awareness/alertness of a driver with respect to a detected object. 	Kawai discloses, in ¶0055, the concept of assigning an alarm type outputted time interval for respective alarm indicating information, in which the time interval varies based on respective alarm conditions. Notice in the example, the first response illumination time interval (which can be interpreted as a reference alarm time) is provided with a shorter time duration (e.g., less intense) than a fourth response illumination time interval. One skilled in the art would recognize that assigning alarm type outputted time interval with respect to notification important conditions can be applied. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of assigning an alarm outputted time interval for respective alarm indicating information, in which the time interval varies based on respective alarm conditions (e.g., level of awareness to a detected object), with the motivation to enhance the safety features of the system. 	 	2) Regarding claim 10, Marti, Kawai and Kiuchi teach wherein the controller is configured to store the first alarm time longer than the reference alarm time as secondary alarm information when it is determined that the driver is in the utterance state (see analysis of the rejection of claim 9 with regard to Kiuchi discloses, in ¶0069-70, that a distracted state the level 3 involves a more intense alarm type than a level 2), and store a third alarm time longer than the first alarm time as tertiary alarm information (see analysis of the rejection of claim 9 with regard to Kiuchi discloses, in ¶0069-70, that a distracted state the level 3 involves a more intense alarm type than a level 2). 	3) Regarding claim 11, Marti, Kawai and Kiuchi teach wherein the controller is configured to store the first alarm time as secondary alarm information when it is determined that the driver is not in the utterance state (see analysis of the rejection of claim 9) and store a second alarm time as tertiary alarm information (see analysis of the rejection of claim 9).
Claim(s) 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Kawai in view of Kawai, Migneco et al. (“Migneco”, US 2019/0168771 A1), Chang et al. (“Chang”, US 2020/0398637 A1) and Diaz (US 2016/0339838 A1). 
1) Regarding claim 13, Marti and Kawai with the same motivation to combine as presented in the rejection of claim 1 teach a vehicle (see analysis of the rejection of claim 1) comprising:  	a display configured to output visual type alarm information (see analysis of the rejection of claim 1); 	a sound output device configured to output audible type alarm information (see analysis of the rejection of claim 1). 	As per the limitation a vibration generator mounted in a driver's seat and configured to output haptic-type alarm information by generating vibration. 	Marti and Kawai discloses a vibration generator. While Marti and Kawai do not disclose a vibration generator mounted in a driver’s seat. 	Kawai discloses the use of a haptic device contact with a body part of a driver. 	Migneco discloses, in ¶0044, the concept of providing a vibration generator that can provide vibration through a driver’s seat. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing a vibration generator that can provide vibration through a driver’s seat as taught by Migneco, into the system as taught by Marti and Kawai, with the motivation to enhance the vibration features of the system. 	 	 	As per the limitation a sound input device configured to receive a sound (see analysis of the rejection of claim 1). 	As per the limitation an occupant detector configured to detect an occupant and output occupant information on the detected occupant. 	Marti discloses, in ¶0033, the concept of detecting talking of a driver/passenger to determine distraction conditions. 	Chang discloses, in ¶0041, the concept of detecting crying, talking and/or barking via an acoustic sensor to determine occupancy and inferring a distraction conditions. 	At the fling of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting crying, talking and/or barking via an acoustic sensor to determine occupancy and inferring a distraction conditions as taught by Chang, into the system as taught by Marti and Kawai, with the motivation to enhance the acoustic sensing features of the system. 	As per the limitation a controller configured to determine a visual type and a haptic-type as an alarm type (see analysis of the rejection of claim 1). 	As per the limitation the controller configured to determine a visual type and a haptic-type as an alarm type when it is determined that an audible type as the alarm type when it is determined that there is one occupant based on the occupant information. 	Marti, Kawai, Migneco and Chang system provides visual, haptic and audible alarms based on driver distractions, see analysis of the rejection of claim 1. 	Migneco discloses, in ¶0053-61, the concept of using occupancy of a driver to output occupancy information corresponding to the driver being in a distracted state. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using occupancy of a driver to output occupancy information corresponding to the driver being in a distracted state. 	As per the limitation the controller configured to determine a visual type and a haptic-type as an alarm type when it is determined there are two or more occupants based on the occupant information and determine a visual type, a haptic-type. 	Marti, Kawai, Migneco and Chang system provides visual, haptic and audible alarms to provide alert notification to a driver, and further detecting the occupancy of a driver. 	Chang discloses, in ¶0041, the concept of determining crying, which suggest determining that a baby occupies a seat when a driver is operating a vehicle. 	Diaz discloses, in ¶0044 with reference to Fig. 1-2, the concept of detecting a baby’s occupancy via an occupancy device and providing an alert to the driver corresponding to the baby being in the back seat of the vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting a baby’s occupancy via an occupancy device and providing an alert to the driver corresponding to the baby being in the back seat of the vehicle as taught by Diaz, into the system as taught by Marti, Kawai, Migneco and Chang, with the motivation to enhance the occupancy detection and alert notification features of the system.  	2) Regarding claim 17, Marti, Kawai, Migneco, Chang and Diaz teach wherein the controller is configured to determine whether a function of outputting an audio signal through the sound output device is performed when outputting the audible type alarm information, control a cancellation of the audio signal when it is determined that the function is being performed, and output the audible type alarm information through the sound output device (Kawai: ¶0015-16). 	3) Regarding claim 18, Marti, Kawai, Migneco, Chang and Diaz wherein the controller is configured to transmit the determined alarm type toto a driver assistance system (Marti guidance system 100 as shown in Fig. 2 can be interpreted as a driver assistance system). 	Furthermore, Migneco discloses, in ¶0060 with reference to Fig. 1, the concept of inputting driver monitoring detected signals into a driver assistance system. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of inputting driver monitoring detected signals into a control unit with a driving control determination unit as taught by Migneco, with the motivation to enhance the safety features of the system. 	
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Kawai in view of Kawai, Migneco, Chang and Diaz, and in further view of Agnew, Kiuchi and Furuyama (US 2021/0142802 A1). 	1) Regarding claim 14, as per the limitation wherein the controller is configured to acquire location information of a talker based on sound information about the sound received by the device, determine whether a driver is the talker based on the acquired location information of the talker. 	Furuyama discloses, in ¶0040, the concept of using driver position information to determine if a driver is talking versus a passenger. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using driver position information to determine if a driver is talking versus a passenger as taught by Furuyama, into the system as taught by Marti, Kawai, Migneco, Chang and Diaz, with the motivation to enhance the utterance detection features of the system. 	 As per the limitation: 	 determine an alarm level of the determined alarm type as a reference alarm level when it is determined that the driver is not the talker, and determine the alarm level of the determined alarm type as an alarm level higher than the reference alarm level when it is determined that the driver is the talker.  	With the consideration of the motivation to combine the teachings by Agnew and Kiuchi, in the rejection of claim 2, see analysis of the rejection of claim 2.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of Kawai in view of Kawai, Migneco, Chang and Diaz, and in further view of Kiuchi.  	1) Regarding claim 15-16, as per the limitation wherein the controller is configured to acquire location information of a talker based on sound information about the sound received by the device, determine whether a driver is the talker based on the acquired location information of the talker. 	Furuyama discloses, in ¶0040, the concept of using driver position information to determine if a driver is talking versus a passenger. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using driver position information to determine if a driver is talking versus a passenger as taught by Furuyama, into the system as taught by Marti, Kawai, Migneco, Chang and Diaz, with the motivation to enhance the utterance detection features of the system. 	 As per the limitation: 	determine an alarm time of the determined alarm type as a reference alarm time when it is determined that the driver is not the talker, and determine the alarm time of the determined alarm type as an alarm time higher than the reference alarm time when it is determined that the driver is the talker; and 	determine an alarm period of the determined alarm type as a reference alarm period when it is determined that the driver is not the talker, and determine the alarm period of the determined alarm type as an alarm period less than the reference alarm period when it is determined that the driver is the talker. 	 	With the consideration of the motivation to combine the teachings by Kiuchi, in the rejection of claim 9, see analysis of the rejection of claim 9.
Allowable Subject Matter
Claims 19-21 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170279957 A1; US 20040066941 A1, system analyzing utterance information to infer information related to a vehicle. 	US 20040066941 A1, system providing alarm types based on monitoring the state of a driver. 	US 20200312063 A1, system determine occupancy of a vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684